Citation Nr: 1715175	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to service-connected right foot, left knee, and right ankle disabilities.  


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

A November 2013 Board decision denied service connection for a low back disability.  The Veteran appealed the November 2013 decision to the United States Court of Appeals for Veteran's Claims and in a June 2015 Memorandum Decision, the Court vacated the Board's denial of entitlement to service connection for a low back disability, and remanded the claim to the Board for action consistent with the Memorandum Decision. 

The Veteran's claim was subsequently remanded by the Board for additional development identified by the June 2015 Memorandum Decision.  The Board finds that development directed by the Board's previous remand have not been substantially completed, and the appeal must be REMANDED to the Agency of Original Jurisdiction.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim for service connection so that he is given every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the Board's last remand, the RO was requested to acquire a VA examination and opinion regarding the etiology of the claimed back disability and any of the service-connected disabilities, to include his ankle condition.  The RO obtained a VA examination with regard to the Veteran's back in March 2016.  The opinion concluded that the Veteran's diagnosed back disability was not etiologically related or aggravated by any service-connected foot, ankle, or knee disabilities, either singularly or combined.  However, the Board finds that the opinion provided by the March 2016 examination for secondary service connection to be inadequate and require an addendum.  While the examiner comprehensively noted that there was no evidence that the service-connected disabilities, to include his foot, ankle, or knee conditions, neither singularly or combined, caused or aggravated the claimed back disability, the examiner's rationale provided ran contrary to the evidence of record.  The examiner opined that the Veteran's service-connected disabilities were not of sufficient severity to cause or aggravate the back disability, noting the all the physical conditions the Veteran was service-connected for were only considered slight, and could not cause, or even aggravate, an injury to the back.  

However, the Board finds that rationale to be contrary to the evidence of record.  Specifically, the Board notes that the Veteran's service connected foot disability, is currently rated 30 percent, the highest possible rating under the appropriate Diagnostic Code for food disabilities, and denoting a severe disability for right foot hallux valgus with degenerative changes.  The Board notes that the Veteran's right foot disability manifested with severe pain, swelling, discomfort, decrease rating of motion, and caused the Veteran to walk with a limp.  The Board finds that the examiner did not reconcile the findings with evidence of the severity of the right foot disability.  The Board recognizes that an assigned rating may not precisely demonstrate the exact severity of a disability.  However, in such cases, the Board must obtain a discussion from the examiner of the types of symptoms caused by the other service-connected conditions when that determination is the crux of the examiner's rationale, and is contrary to the rating schedule findings of the other disability.  

The Board does not make any determination with regard to the actual severity of any of the service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Where there is a discrepancy between the assigned rating and an examiner's portrayal of a service-connected disability with no specific basis identified by the examiner, it becomes the Board's duty to clarify that analysis and rationale.  Therefore, the Board finds that the October 2015 opinion is incomplete for adjudication on the merit, and that an addendum opinion must be obtained. 

The Board notes that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  Any indicated studies should be performed.  The examiner must review the claims file and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or better probability) that a current low back disability is etiologically related to active service?  

(b) Is it at least as likely as not (50 percent or better probability) that a current low back disability was caused by any of the service-connected disabilities, or the combined effects of the service-connected disabilities? 

(c) Is it at least as likely as not (50 percent or better probability) that a current low back has been aggravated (permanently worsened beyond the natural progression) by any of the service-connected disabilities, or the combined effects of the service-connected disabilities? 

(d) Reconcile any current opinion with all previous opinions of record, and ensure that the opinion and rationale comport with the medical evidence already of record.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


